In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                  Filed: August 3, 2017

    * * * * * * *           *   *   *   *   * *      UNPUBLISHED
    JEREMIAH MEANS,                           *
                                              *
                                              *       No. 12-740V
            Petitioner,                       *
                                              *       Chief Special Master Dorsey
     v.                                       *
                                              *
    SECRETARY OF HEALTH                       *       Amended Application for Attorneys’
    AND HUMAN SERVICES,                       *       Costs; Reasonable Costs.
                                              *
            Respondent.                       *
    * * * * * * * * * * * * *
    Donald P. Edwards, Law Offices of Donald P. Edwards, Atlanta, GA, for petitioner.
    Glenn McLeod, U.S. Department of Justice, Washington, DC, for respondent.

       DECISION ON PETITIONER’S SUPPLEMENTAL MOTION FOR ATTORNEYS’
                                 FEES AND COSTS1

         One June 5, 2017, the undersigned issued a decision awarding petitioner and his
attorney, Mr. Donald P. Edwards, a total of $75,879.08 in attorneys’ fees and costs. Decision
dated June 5, 2017 (ECF No. 197). Judgment entered on June 7, 2017. On July 26, 2017,
petitioner filed a supplemental motion for attorneys’ costs, requesting an additional $1,919.00
for payment to petitioner’s life care planner, Ms. Charlene Butler-Raih. Petitioner’s
Supplemental Application (“Pet. Supp. App.”) dated July 26, 2017 (ECF No. 202). Petitioner
stated that his initial application for fees and costs inadvertently omitted Ms. Butler-Raih’s
updated invoice for the services she provided from May 8, 2016, through September 21, 2016,
which total $1,919.00. Id. Petitioner filed this supplemental invoice setting forth the billing
entries for Ms. Butler-Raih for these dates. Pet. Supp. App. at 4. Respondent does not object
to petitioner’s request for additional costs. Id. at 2.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note
(2012)(Federal Management and Promotion of Electronic Government Services). As provided
by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

                                                   1
      The undersigned finds this additional cost is reasonable and awards it in full.
Accordingly, she awards:

            A lump sum in the amount of $1,919.00, representing reimbursement for
    petitioner’s costs, in the form of a check payable to petitioner and his counsel, the Law
    Offices of Donald P. Edwards.

           In absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
    Court SHALL ENTER JUDGMENT in accordance with this decision.2

           IT IS SO ORDERED.

                                               s/Nora Beth Dorsey
                                               Nora Beth Dorsey
                                               Chief Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                  2